DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior objections and rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments filed 04/25/2022. 
Applicant’s remarks regarding the rejections under 35 U.S.C. §103 filed 04/25/2022 have been considered but are moot in view of the new grounds of rejection presented below.

Suggestions to Advance Prosecution
As a first matter, the present claims are not supported by the specification (see below). It is recommended that claim 1 be amended to recite, “…the belt-like separator is secured by an adhesive tape…” such that the claims are fully supported by the specification.
As a secondary matter, should Applicant decide to distinguish the claimed invention from the prior art using the adhesive tape, the following advice is given. The undersigned is presently of the opinion that even if the claims were amended to simply recite the adhesive tape, the claims would be most likely be obvious since it is well-known in the art to apply adhesive tape to electrode stacks, e.g., to prevent short-circuiting.
It is recommended that Applicant more particularly define the structure of the outermost electrode, the belt-like separator, and the adhesive tape. Such additional structure may aid in arriving at patentable subject matter. As one example, the claim could be amended to recite additional structure such as, “…wherein the adhesive tape is secured to the electrode at a first end of the outermost electrode on an outer surface of the electrode…”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “… the belt-like separator is secured to an electrode in at least one outermost layer…” (emphasis added). The specification of the instant application has numerous recitations of securing a belt-like separator to an electrode using an adhesive tape. That is, there is not support in the specification for the genus of “securing,” which would be understood by a person having skill in the art as being secured by frictional forces, by adhesive, by enclosing the electrode stack in a battery case, etc. There is only support in the specification for securing by an adhesive tape. Thus, there is not support in the specification for the broader term of “securing” and it is recommended that Applicant amend the claim to recite, “… the belt-like separator is secured by an adhesive tape to an electrode…” to overcome the rejection.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ohama (JP2016103425A).
Regarding claim 1, Ohama teaches a secondary battery (zigzag stack structure in… a secondary battery ([0001])) comprising:
	a plurality of sheet-like positive electrodes (positive electrode 1, FIG. 6; [0014]);
a plurality of sheet-like negative electrodes (negative electrode 2, FIG. 6; [0021]); and
	 a belt-like separator placed between the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (separator 3, FIG. 6; [0014], [0021], [0026]), wherein
the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes are alternately stacked with the belt-like separator interposed therebetween (see FIG. 6),
the belt-like separator continuously folded in a zigzag shape to be interposed between the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (see FIG. 6, the belt-like separator 3 is a “zigzag” shape; “[t]he separator 3 is interposed between the positive electrode 1 and the negative electrode 2…” ([0026])),
folds of the continuously folded belt-like separator are away from ends of the plurality of sheet-like negative electrodes- by a distance (““…[a]s shown in FIGS. 3 and 4, the folded portion 33 protrudes more than the positive electrode 1 and the negative electrode 2 in the Z direction… For example, in FIG. 3, the folded portion 33 (33a and 33a and 33b)),

Ohama does not explicitly teach that, “folds of the continuously folded belt-like separator are away from ends of the plurality of sheet-like negative electrodes by a distance for preventing the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes from being pressed by the folds of the belt-like separator” (emphasis added). However, it is believed that such a function would inherently be met by Ohama. For instance, it is believed that any distance between the folds and the ends of the plurality of sheet-like negative electrodes would necessarily “prevent the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes from being pressed by the folds of the belt-like separator” to at least some degree. The claim as written does not require any sort of particular distance or other property that leads to the claimed property that would distinguish over Ohama. As such, the property is inherently present in Ohama.
Moreover, an inherent feature does not need to be recognized at the time of the invention in a prior art reference. “[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.” Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). See MPEP 2112 §II.
Regarding the limitation, “the belt-like separator is secured to an electrode in at least one outermost layer of a group of electrodes being the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together” the examiner is of the position that the language, “…is secured” is broad and Ohama reads on this limitation. The specification of the instant application repeatedly describes “secur[ing] by an adhesive tape” (see, e.g., [0052]-[0053] of the PG-Pub). However, the claim limitation does not recite such an adhesive tape. As such, the claim term of, “securing” is interpreted under the broadest reasonable interpretation (see MPEP 2111) as meaning being fixed or attached. In the case of Ohama, the leading end (see annotated FIG. 1 below) is fixed to the electrode in at least one outermost layer (i.e., the uppermost) of a group of electrodes by at least frictional forces and thus the limitation is met.  

    PNG
    media_image1.png
    681
    944
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 4 of Ohama, annotated)
Regarding claim 2, Ohama teaches the secondary battery of claim 1 as described above.
Ohama also teaches a cover (exterior body 6, FIG. 6; [0051]) configured to contain the plurality of sheet-like positive electrodes, the plurality of sheet-like negative electrodes and the belt-like separator stacked together (Ohama refers to the positive/negative electrode and separator structure as laminate 5; “[h]ere, the exterior body 6 is a member for containing the laminate 5 together with the electrolytic solution.” ([0049])), and
wherein the separator covers at least part of an upper surface of an electrode located in an uppermost layer in a stacking direction, among the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together, with a leading end part of the belt-like separator (see annotated FIG. 1 above).  
Regarding claim 3, Ohama teaches the secondary battery of claim 2 as described above. Ohama also teaches wherein the belt-like separator covers all around a group of electrodes being the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together by wrapping a leading end part or a terminal end part of the belt-like separator around the group of electrodes (see annotated FIG. 1 above, the separator is wrapped around the stacked electrodes several times before terminating at the terminal end).  
Regarding claim 5, Ohama teaches the secondary battery of claim 1 as described above. Ohama also teaches wherein the belt-like separator is continuously folded back and forth along a short side of the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (see FIG. 1: the positive electrodes 1 and negative electrodes 2 are interposed with separator 3 along the short side). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425) in view of Mizuta (JP2013191485A).
Regarding claim 4, Ohama teaches the secondary battery of claim 1 as described above. Ohama does not explicitly teach wherein a length of the belt-like separator in a crease direction of continuous folding is longer than a length of the plurality of sheet-like negative electrodes.
	However, Mizuta teaches the deficient limitation. Mizuta relates to the design of secondary batteries (abstract, [003]), in particular secondary batteries having a strip-like separator in a zigzag shape ([007]) and is thus analogous art. Mizuta teaches that the negative electrode 12n is slightly larger than that of the positive electrode 12p in the same direction, and that the separator 11 is larger than the negative electrode 12n (see FIG. 3B, [025]). Thus, Mizuta teaches the limitation.
	Mizuta further teaches that since the ends in the width direction of the separator are longer, the separator can be thermally welded with the exterior sheet 2 (i.e., the claimed cover of instant claim 2) in thermally welded portion 17 that sandwiches the positive and negative electrodes ([026]). The resulting effect is that under high temperatures (200ºC), the contraction and curling of the separator are suppressed ([0123]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama and Miyazaki such that a length of the belt-like separator in a crease direction of continuous folding is longer than a length of the plurality of sheet-like negative electrodes as shown below. The skilled person would have been motivated to do so in order to suppress the contraction and curling of the separator ([0123]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425) in view of Miyazaki (JP2015008164A).
Regarding claim 7, Ohama teaches the secondary battery of claim 1 as described above. Ohama does not teach wherein the belt-like separator has a first surface, and a second surface being a back side of the first surface, the second surface has less adhesive strength against a specified adhesive tape than the first surface, and at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward.  
However, Miyazaki teaches the deficient limitations. Miyazaki relates to second batteries in which a sheet-like positive electrode and a negative electrode are wound or stacked with a separator interposed ([0001]) and is thus analogous art.
Miyazaki teaches the separator has a second surface (surface layer B, FIG. 2B; [0009]) being a back side of the first surface (surface layer A, FIG. 2B; [0009]) that is covered with ceramic (“the surface layer B is formed of an inorganic layer” ([0030])) or that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward (“…the surface on the outer peripheral side including the end portion of the outermost positioned separator in the wound state is the surface layer A” ([0009])), and the second surface of the belt-like separator faces inward (since surface layer A faces outward, the surface layer B (i.e., the alleged second surface) inherently faces inward).
Miyazaki also teaches, “[t]he separator has a surface layer A having a high peel strength and a surface layer B having a peel strength lower than the surface layer A in at least a part thereof” (emphasis added, [0009]). As known to those skilled in the art, the “peel strength” is the measurement of the ability of an adhesive to stick to a surface and bond two surfaces together, which the undersigned believes to be equivalent to the claimed, “adhesive strength.” Moreover, the peel strength as taught by Miyazaki is measured using 3M™ mending tape based on JIS 6854-2 (i.e., a standard method of determining peel strength) ([0043]). Thus, the claimed, “…against a specified adhesive tape…” limitation is met.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama with that of Miyazaki by covering the second side of the separator with ceramic such that the belt-like separator has a second surface being a back side of the first surface and that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward. The skilled person would have been motivated to do so in order to achieve high efficiency in the battery such as by insulating the positive/negative electrodes and the “holding function of the electrolyte” (believed to be a mistranslation roughly meaning, the “wettability”) ([0041]).
Regarding claim 10, Ohama teaches the secondary battery of claim 1 as described above. Ohama does not teach wherein the belt-like separator has a first surface, and a second surface being a back side of the first surface and covered with ceramic, and at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward.   
However, Miyazaki teaches the deficient limitations. Miyazaki relates to second batteries in which a sheet-like positive electrode and a negative electrode are wound or stacked with a separator interposed ([0001]) and is thus analogous art.
Miyazaki teaches the separator has a second surface (surface layer B, FIG. 2B; [0009]) being a back side of the first surface (surface layer A, FIG. 2B; [0009]) and covered with ceramic (“the surface layer B is formed of an inorganic layer” ([0030])) or that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward (“…the surface on the outer peripheral side including the end portion of the outermost positioned separator in the wound state is the surface layer A” ([0009])), and the second surface of the belt-like separator faces inward (since surface layer A faces outward, the surface layer B (i.e., the alleged second surface) inherently faces inward).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama with that of Miyazaki such that the separator has a second surface being a back side of the first surface and covered with ceramic or that at a leading end and a terminal end of the belt-like separator, the first surface of the separator faces outward, and the second surface of the separator faces inward. The skilled person would have been motivated to do so in order to achieve high efficiency in the battery such as by insulating the positive/negative electrodes and the “holding function of the electrolyte” (believed to be a mistranslation roughly meaning, the “wettability”) ([0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180130985-A1: this reference relates to an electrode assembly (abstract), using a belt-like separator (see e.g., FIGS. 1 and 2). The reference teaches using an adhesion layer 161a (FIG. 1) to effectively prevent the separation film (i.e., belt-like separator) from being unfolded. See [0031].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721